Citation Nr: 1645914	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  05-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for an arteriovenous malformation (AVM).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for memory loss, claimed as dementia.

5.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in September 2004 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a June 2007 decision, the Board reopened and denied the claim of entitlement to service connection for AVM as well as denied entitlement to service connection for a hip disorder.  Thereafter, the Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Memorandum Decision, the Court vacated the Board's June 2007 denial of entitlement to service connection for AVM and hip disability.  It then remanded those issues for further development, and, if necessary, readjudication consistent with the Court's decision.

In December 2009, July 2012, and June 2013, the Board remanded these matters for additional development. 

In a February 2014 decision, the Board again denied the Veteran's claims of entitlement to service connection for AVM and hip disorder.  The Veteran appealed this decision to the Court.  The parties filed a Joint Motion for Remand (Joint Motion) in November 2014, which was granted by Order of the Court that same month.  It directed the Board to obtain the identified VA medical records and then provide the Veteran with an adequate examination.  Accordingly, the appeal was remanded to the Board for further consideration.

The Board further notes that while proceedings were ongoing for the AVM and hip service connection claims on appeal, the Veteran's appeal for entitlement to service connection for depression, memory loss, and a right eye disorder was discontinued in 2011 due to a clerical error.  The appeal was reactivated in April 2012.  After the issuance of the December 2014 statement of the case, the Veteran filed a timely substantive appeal for these matters in January 2015, requesting a Board hearing at the RO. 

In May 2015, the Board remanded all five service connection claims for additional development. 

In October 2015, the Veteran's attorney reiterated that the Veteran's request for a Travel Board hearing at the RO had been withdrawn regarding the service connection claims for depression, memory loss, and right eye disorder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for AVM, hip disorder, depression, memory loss, and right eye disorder, is warranted.

As an initial matter, following the issuance of the August 2013 supplemental statement of the case (SSOC), December 2014 statement of the case (SOC), and the Board's May 2015 Remand, additional evidence, to include VA treatment records as well as service personnel records, was developed by VA.  Instead of issuing a SSOC as instructed in the May 2015 Board Remand and as required under governing regulations, the AOJ simply recertified the record to the Board in June 2016.  Furthermore, neither the Veteran nor his attorney waived review of this evidence.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).  Thus, a remand is required so that a SSOC may be issued with consideration of all the evidence of record with regard to the service connection claims on appeal.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Pursuant to the November 2014 Joint Motion, the parties found that the Board relied on inadequate examination reports to deny the Veteran's service connection claim for AVM.  In this regard, the parties found that the April 2010 VA examination report findings were unclear in that the examiner stated the Veteran's AVM symptoms improved following his resection, which occurred 11 years after service and therefore had no relevance in determining whether the malformation was related to service.  The parties also found that the April 2011 addendum opinion did not provide sufficient detail to inform the Board on the question of whether the Veteran's in-service headaches amounted to a "superimposed disability," for the purposes of establishing service connection. 

The parties further found that the April 2013 independent medical opinion was inadequate as it was unclear, based on the letterhead on which the opinion was printed, whether the author of the opinion was an independent physician or a "rating board physician."  The Joint Motion also cited the examiner's reliance on medical records not contained in the claims file; however, the records cited by the examiner were contained in the electronic portion of the claims file at the time of the examination and remain there presently.  Additionally, the Joint Motion cited the examiner's statement that the opinion was based on a "limited review of the literature," as calling into question the examiner's qualifications to render the requested opinion and suggesting the opinion may have lacked sufficient rationale. The Joint Motion directed that on remand the Veteran should be provided an adequate examination.

The Board notes that the Veteran also submitted a positive nexus opinion from Dr. A.A., a private physician, in February 2015.  However, that opinion did not specify whether the Veteran's AVM was a congenital defect or a congenital disease.

Based on the foregoing discussion, the Board instructed the AOJ to afford the Veteran an examination by an appropriate examiner to clarify the current nature and etiology of his AVM in the May 2015 Remand.  Review of the record clearly showed that the requested examination was never even scheduled.  Thus, the Board may not proceed with final adjudication of the claim until the requested VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed AVM on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

With respect his claimed hip disorder, the Veteran has asserted he experienced a hip injury while in service, and that he received treatment for it at a dispensary.  He has also indicated that he reported his hip injury during service, that nothing was done for it, and as a result of the pain he experienced, he was unable to follow orders and received an Article 15.  Service treatment records are silent for any complaints or treatment for a hip condition.  In an April 1968 separation examination report and Report of Medical History, the Veteran's spine and other musculoskeletal systems and lower extremities were clinically normal, and the Veteran explicitly denied bone, joint, or other deformities.  Service personnel records showed the Veteran received an Article 15 for misconduct in April 1967 and August 1967.  Post-service VA medical records include a February 2008 X-ray report showing bilateral narrowing of the hips with degenerative changes, osteophyte formation, and subchondral tiny cystic changes.  Additional VA treatment records dated through 2016 reflected findings of hip arthralgia. 

Based on the current hip findings, the documented in-service Article 15s, and the Veteran's competent assertions of an in-service hip injury, the Board will not proceed with final adjudication of the claim until a competent VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed hip disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any updated VA treatment records should be obtained.  The record contains VA treatment records from the Houston VA Medical Center (VAMC) most recently dated in June 2016.  Therefore, on remand, updated VA treatment records, from the Houston VAMC, to include all associated outpatient clinics, dated since June 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed AVM, hip, depression, memory loss, and eye disorders from Houston VAMC for the time period from June 2016 to the present and associate them with the record.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination in order to clarify the nature and etiology of his claimed AVM.  Prior to conducting the examination, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner is asked to:

a)  Identify all residuals from the Veteran's AVM.  Specifically discuss whether AVM residuals include depression, memory loss, and a right eye disorder.

b)  State whether the Veteran's AVM and any residuals therefrom is a congenital/developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990).]

c)  If it is a congenital/developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability. 

d)  If it is a congenital/developmental disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service. 

e)  If the disease clearly and unmistakably preexisted service, state whether is it clear and unmistakable (obvious, manifest, and undebatable) that the disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's active service or whether is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease. 

f)  If the answer to the above questions is no, state whether it is at least as likely as not (a probability of 50 percent or greater) that AVM or residuals therefrom began in or are related to active service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

3.  The Veteran must be afforded an appropriate VA examination in order to clarify the nature and etiology of his claimed hip disorder.  Prior to conducting the examination, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed hip disorder was causally or etiologically related to the Veteran's active service, to include the asserted in-service hip injury. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2013 SSOC and December 2014 SOC.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


